Murdock,
dissenting and concurring: The evidence shows to my satisfaction that the petitioner is entitled to deduct the loss claimed on the sale of the Western Public Service Corporation stock. I concur in the result reached by the majority of the Board on all other issues although I do not agree with all that is said in the majority opinions. I decide the McClintic-Marshall—Bethlehem reorganization issue against the contention of the petitioner, first, because, on authority of Gromam v. Commissioner, 302 U. S. 82, Bethlehem was not “a party to a reorganization” and, second, because, the subsidiaries of Bethlehem did not acquire “substantially all” of the assets of McClintic-Marshall within the meaning of the statute. Alice V. St. Onge, 31 B. T. A. 295; David Gross, 34 B. T. A. 395. See also dissent in Elkhorn Coal Co., 34 B. T. A. 845.